UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard Asset Allocation Fund > Vanguard Asset Allocation Fund returned about–1% for the fiscal year ended September 30, trailing the results of its composite benchmark and peer group. > As Vanguard recently announced, the fund has modified its investment strategy and named new advisors. > Upon approval from shareholders, the fund will merge into Vanguard Balanced Index Fund. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 57 About Your Fund’s Expenses. 58 Notice to Shareholders. 60 Glossary. 62 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard Asset Allocation Fund Investor Shares -1.35% Admiral™ Shares -1.25 Asset Allocation Composite Index 7.64 Flexible Portfolio Funds Average -0.21 Asset Allocation Composite Index: Weighted 65% S&P 500 Index and 35% Barclays Capital U.S. Long Treasury Bond Index. Flexible Portfolio Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Asset Allocation Fund Investor Shares $23.13 $22.50 $0.347 $0.000 Admiral Shares 51.93 50.53 0.818 0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , Vanguard Asset Allocation Fund returned about –1% for the fiscal year ended September 30, 2011. The fund—which was invested heavily in stocks throughout the period—significantly lagged its more conservative benchmark, the Asset Allocation Composite Index, which returned better than 7% for the period. The fund trailed the average return for flexible portfolio funds by about 1 percentage point. Befo r e we t a ke a c l o s e r l ook a t the mar ket e n v ir o nm e n t and yo ur f und
